Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed amended claims 1, 14, 15, and 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection based inter alia on the newly discovered reference to Zhang.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (U.S. Patent Publication 2018/0316691) in view of Hunt (U.S. Patent Publication 2017/0078286; from the IDS of 1/2/21) in view of Zhang (U.S. Patent Publication 2020/0287924).

Regarding claim 1:
Strong discloses a computing apparatus to provide endpoint detect and response (EDR) filtering to an enterprise (e.g. Abstract, and paragraphs 0069 & 0080), comprising: a processor and memory (paragraph 0020); a network interface (Ibid); and instructions encoded within the memory to provide an EDR filtering pipeline to receive an unfiltered EDR stream via the network interface, extract an EDR record from the unfiltered EDR stream (see the data collection methods of e.g. paragraphs 0038-0039, 0052, & 0064), and apply a hash to the EDR record (paragraph 0055); and a decorator module to decorate the EDR record for in-depth analysis (the audit log, which not only can store the artifacts but also the relevant metadata pertaining to said artifacts that allows for forensic analysis: e.g. paragraphs 0057-0063).
	Strong does not explicitly disclose wherein the hash(es) used by that invention are specifically for the purpose of determining that the EDR record is uncommon in context of the enterprise.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein this limitation is taught (e.g. paragraphs 0121-0128).  It would have been obvious prior to the effective filing date of the instant invention to use Strong’s hashes to detect if the EDR record is uncommon in the context of the enterprise [i.e. has changed significantly since last observed], as doing so was a known option within the grasp of a person of ordinary skill not just for detecting hostile changes indicative of a malicious attack (e.g. phishing schemes: see Hunt at paragraph 0104) but also could detect alternative modifications that would require attention such as modifications for copyrighted or offensive content (Hunt, paragraphs 0105-0107).
	Although Strong discloses alerting an administrator that an attack may have been detected, and receive further queries regarding this incident (Strong, paragraph 0066), it is unclear if this is enough to constitute “based at least in part on determining that the EDR record is uncommon, select the record for in depth analysis, including human analysis.”  However, Zhang discloses a related invention involving endpoint detection and response systems (e.g. Zhang, paragraph 0051) wherein this limitation is taught (paragraph 0084: “Where a human is involved, a summary of the behavior from behavior detection component 310 may be displayed or shown to a user to construct the profile (e.g., state machine or rules), validate the profile, or both”).  It would have been obvious prior to the effective filing date of the instant invention to have the system, upon detecting an uncommon record, send it to a human operator for further analysis (e.g. to either validate the record as being acceptable or to confirm that it is unauthorized activity), as including human analysis was a known option within the grasp of a person of ordinary skill in the art, in order to ensure accurate profiles of user behavior for subsequent network monitoring (Zhang, Ibid).

Regarding claim 2:	The combination further discloses an interface to provide the EDR record to a security operations center (SOC) for in-depth analysis (Strong, paragraphs 0067-0069).

Regarding claim 3:	The combination further discloses wherein the interface comprises a user interface for a human security expert (Strong: paragraph 0076, & Figure 4).

Regarding claim 4:	The combination further discloses wherein the user interface comprises controls for the human security expert to adjust a sensitivity of determining that the EDR record is uncommon in context of the enterprise (Strong, Ibid).

Regarding claim 5:
The combination further discloses wherein the interface comprises an interface to a cooperative human/machine analysis operation within the SOC (Strong, paragraph 0070).

Regarding claim 6:	The combination further discloses wherein the hash comprises a MinHash algorithm (Strong, paragraph 0072; Hunt, e.g. paragraphs 0028-0030).

Regarding claim 7:	The combination further discloses wherein applying the MinHash algorithm comprises identifying a command line operation within the EDR record (Strong, paragraphs 0009 & 0076), and tokenizing the command line on a token (Hunt, paragraph 0081).
Regarding claim 8:	The combination further discloses wherein the token is a space (Hunt, Ibid).

Regarding claim 9:	The combination further discloses wherein applying the MinHash algorithm further comprises assigning a numerical value to each token, and computing an overall signature for the MinHash operation from the numerical values (Hunt, e.g. paragraphs 0088-0090).

Regarding claim 10:	The combination further discloses wherein applying the hash to the record further comprises performing locality-sensitive hashing (LSH) on the EDR record to bucketize a signature of the EDR record (Hunt, e.g. paragraph 0030).

Regarding claim 11:	The combination further discloses wherein the instructions further comprise instructions to apply a machine learning model to the EDR record to determine that the EDR record is uncommon in the context of the enterprise (Strong, paragraph 0070).

Regarding claim 12:	The combination further discloses wherein the instructions comprise an in-memory machine learning model (Strong, Ibid).

Regarding claim 13:	The combination further discloses wherein the instructions further comprise instructions to synthesize a version of the machine learning model, and export the synthesized version to one or more endpoint devices via the network interface (Strong, Ibid).

Regarding claim 14:	The combination further comprises a software network protocol to connect to a publish/subscribe bus (i.e. for accessing a SQL database: see Strong, paragraph 0037).

Regarding claim 15:
 Strong discloses one or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to: communicatively couple to a network service (paragraph 0020); receive a stream of endpoint detect and response (EDR) records via the network service (paragraphs 0038-0041); select an EDR record for analysis (paragraphs 0067-0069); identify a command line operation of the EDR record (Ibid; see also paragraph 0009); compute a MinHash of the EDR record (paragraph 0072); apply a machine learning commonality model to determine that the EDR record is behaviorally uncommon for an enterprise (paragraph 0070); and mark the EDR record as uncommon (paragraphs 0070-0074).
Strong does not explicitly disclose wherein the minhash(es) used by that invention are specifically for the purpose of determining that the EDR record is uncommon in context of the enterprise.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein this limitation is taught (e.g. paragraphs 0121-0128).  It would have been obvious prior to the effective filing date of the instant invention to use MinHashes to detect if the EDR record is uncommon in the context of the enterprise [i.e. has changed significantly since last observed], as doing so was a known option within the grasp of a person of ordinary skill not just for detecting hostile changes indicative of a malicious attack (e.g. phishing schemes: see Hunt at paragraph 0104) but also could detect alternative modifications that would require attention such as modifications for copyrighted or offensive content (Hunt, paragraphs 0105-0107).
Although Strong discloses alerting an administrator that an attack may have been detected, and receive further queries regarding this incident (Strong, paragraph 0066), it is unclear if this is enough to constitute “based at least in part on determining that the EDR record is uncommon, select the record for in depth analysis, including human analysis.”  However, Zhang discloses a related invention involving endpoint detection and response systems (e.g. Zhang, paragraph 0051) wherein this limitation is taught (paragraph 0084: “Where a human is involved, a summary of the behavior from behavior detection component 310 may be displayed or shown to a user to construct the profile (e.g., state machine or rules), validate the profile, or both”).  It would have been obvious prior to the effective filing date of the instant invention to have the system, upon detecting an uncommon record, send it to a human operator for further analysis (e.g. to either validate the record as being acceptable or to confirm that it is unauthorized activity), as including human analysis was a known option within the grasp of a person of ordinary skill in the art, in order to ensure accurate profiles of user behavior for subsequent network monitoring (Zhang, Ibid).
Regarding claim 16:	The combination further discloses wherein the instructions are further to receive from a security operations center (SOC) an indication that the EDR record exhibits malicious or negligent behavior, and associate a malware reputation with the EDR record (Strong, paragraphs 0073-0074).

Regarding claim 17:	The combination further discloses wherein computing the MinHash comprises identifying a command line operation within the EDR record (Strong, paragraphs 0009 & 0076), and tokenizing the command line (Hunt, paragraph 0081).

Regarding claim 18:
Strong discloses a method of filtering endpoint detect and response (EDR) records within an enterprise, comprising: communicatively coupling to an enterprise network (paragraphs 0020 & 0034); receiving a stream of endpoint detect and response (EDR) records from a plurality of enterprise endpoint devices via the enterprise network (Ibid, and paragraphs 0038-0041); and computing a MinHash of the EDR record to determine that the EDR signature marks the EDR record as exhibiting uncommon behavior for the enterprise (paragraph 0070; MinHash at paragraph 0072).
Strong does not disclose tokenizing a command line string within an EDR record of the stream of EDR records; assigning a numerical value to each token of the tokenized command line string; computing a MinHash signature for the EDR record from the numerical values; applying locality-sensitive hashing to the EDR record signature to bucketize the EDR signature.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein these limitations are taught: tokenizing a command line string within an EDR record of the stream of EDR records (Hunt, paragraph 0081); assigning a numerical value to each token of the tokenized command line string (Hunt, paragraphs 0088-0090); computing a MinHash signature for the EDR record from the numerical values (Hunt, Ibid); and applying locality-sensitive hashing to the EDR record signature to bucketize the EDR signature (Hunt, paragraph 0030).  It would have been obvious prior to the effective filing date of the instant invention to use MinHashes to detect if the EDR record is uncommon in the context of the enterprise [i.e. has changed significantly since last observed], as doing so was a known option within the grasp of a person of ordinary skill not just for detecting hostile changes indicative of a malicious attack (e.g. phishing schemes: see Hunt at paragraph 0104) but also could detect alternative modifications that would require attention such as modifications for copyrighted or offensive content (Hunt, paragraphs 0105-0107).
Although Strong discloses alerting an administrator that an attack may have been detected, and receive further queries regarding this incident (Strong, paragraph 0066), it is unclear if this is enough to constitute “based at least in part on determining that the EDR record is uncommon, select the record for in depth analysis, including human analysis.”  However, Zhang discloses a related invention involving endpoint detection and response systems (e.g. Zhang, paragraph 0051) wherein this limitation is taught (paragraph 0084: “Where a human is involved, a summary of the behavior from behavior detection component 310 may be displayed or shown to a user to construct the profile (e.g., state machine or rules), validate the profile, or both”).  It would have been obvious prior to the effective filing date of the instant invention to have the system, upon detecting an uncommon record, send it to a human operator for further analysis (e.g. to either validate the record as being acceptable or to confirm that it is unauthorized activity), as including human analysis was a known option within the grasp of a person of ordinary skill in the art, in order to ensure accurate profiles of user behavior for subsequent network monitoring (Zhang, Ibid).

Regarding claim 19:	The combination further discloses receiving from a security operations center (SOC) an indication that the EDR record exhibits malicious or negligent behavior, and associating a malware reputation with the EDR record (Strong, paragraphs 0073-0074).

Regarding claim 20:	The combination further discloses detecting an additional EDR record with a signature that identifies the additional EDR record as being similar to the EDR record of the stream of EDR records, and assigning to the additional EDR record a reputation of being suspicious or malicious (Strong, Ibid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 10,686,820 (Sheffer) and U.S. Patent Publication 2019/0260785 (Jenkinson).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/8/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435